COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



                                                  §               No. 08-19-00071-CV
  IN THE MATTER OF TRUST A AND
  TRUST C. ESTABLISHED UNDER THE                  §                    Appeal from
  BERNARD L. AND JEANNETTE
                                                  §              Probate Court Number 2
  FENENBOCK LIVING TRUST
  AGREEMENT, DATED MARCH 12,                      §             of El Paso County, Texas
  2008.
                                                  §              (TC# 2017-CPR00674)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore vacate the trial court’s order dated February 21, 2019, and remand to the

trial court for further proceeding consistence with this Court’s opinion.

       We further order that Appellant recover from Appellee all costs of this appeal, for which

let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF JUNE, 2022.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.